                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         PATTINA STEELE,
                                  10                                                          Case No. 18-cv-02023-RS
                                                         Plaintiff,
                                  11
                                                  v.                                          ORDER GRANTING MOTION TO
                                  12                                                          COMPEL ARBITRATION
Northern District of California
 United States District Court




                                         LENDING CLUB CORPORATION,
                                  13
                                                         Defendant.
                                  14

                                  15

                                  16                                         I.      INTRODUCTION

                                  17          Plaintiff Pattina Steele was offered employment by defendant Lending Club Corporation

                                  18   pursuant to a written offer letter that included an provision calling for arbitration of all disputes

                                  19   between “you and the company” pursuant to the “JAMS rules then in effect.” Steele signed the

                                  20   letter when first sent to her, purportedly under pressure that she needed to return it “immediately.”

                                  21   Steele signed it again approximately two weeks later, at the commencement of her employment.

                                  22          In this action, Steele alleges she was subjected to harassing and abusive comments from

                                  23   coworkers, to which Lending Club failed to respond appropriately. Lending Club moves to

                                  24   compel arbitration, and to stay or dismiss this action. The matter has been submitted without oral

                                  25   argument pursuant to Civil Local Rule 7-1(b). The motion will be granted.

                                  26
                                  27

                                  28
                                   1                                           II.     BACKGROUND

                                   2          Steele was employed by Lending Club as a “payment solutions specialist” between

                                   3   October of 2016 and March of 2017. She alleges she was emailed an offer of employment that

                                   4   contained an arbitration provision. As noted above, Steele asserts she was pressured to return the

                                   5   signed offer letter “immediately.” She was told a training class was starting up soon, and the

                                   6   Lending Club wanted her to be in that class. Steele contends she did not review each provision of

                                   7   the offer letter, and that the arbitration provision did not in any way “stand out” to her. She claims

                                   8   she never before had executed an arbitration agreement with any employer.

                                   9          Lending Club introduces evidence, which Steele does not challenge, that the offer letter

                                  10   and arbitration agreement were first sent to Steele by email and that she signed it electronically on

                                  11   September 28, 2016. Steele then manually signed another copy of the letter when she first

                                  12   reported for work on October 10, 2016, approximately two weeks later.
Northern District of California
 United States District Court




                                  13          Steele alleges she was subjected to highly offensive comments and conduct from

                                  14   coworkers while employed by Lending Club. She contends that when she reported the situation to

                                  15   appropriate supervisors and human resources employees, she was terminated—“or more

                                  16   accurately, told that she was voluntarily quitting which was false.”

                                  17          This action followed. Steele asserts claims for relief under federal and state laws

                                  18   prohibiting hostile work environments, harassment, reprisal, and retaliation.

                                  19

                                  20                                            III. DISCUSSION

                                  21          A. Enforceability of the Agreement

                                  22          To resolve whether a dispute is subject to arbitration, the court first determines whether the

                                  23   parties agreed to arbitrate and, if they did, whether the agreement covers the dispute at issue.

                                  24   Chiron Corp v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 1996). “[A]n

                                  25   agreement to arbitrate is a matter of contract: ‘it is a way to resolve those disputes — but only

                                  26   those disputes — that the parties have agreed to submit to arbitration.’” Id. (quoting First Options

                                  27   of Chicago, Inc. v. Kaplan, 514 U.S. 938, 943 (1995)). Here, the evidence is unchallenged that

                                  28                                                           ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                                                                CASE NO. 18-cv-02023-RS
                                                                                         2
                                   1   Steele electronically signed the agreement approximately two weeks before commencing work,

                                   2   and again in person on her first day. Although Steele argues there was “no meeting of the minds”

                                   3   because she did not “specifically agree to arbitrate sexual harassment claims,” she has shown no

                                   4   basis for concluding the parties did not enter into an agreement to arbitrate.

                                   5            Furthermore, the fact that the agreement does not expressly refer to “sexual harassment

                                   6   claims,” does not preclude its application to the claims Steele is advancing. The agreement

                                   7   explicitly calls for arbitration of “all matters in dispute between you and the Company.” It

                                   8   specifically lists as examples claims, “arising from your employment with, or termination, from

                                   9   Lending Club, any claims . . . for wrongful or constructive discharge, torts, or violations of

                                  10   federal, state or local laws.” As such, the agreement covers Steele’s claims.

                                  11

                                  12            B. Enforceability of the Agreement
Northern District of California
 United States District Court




                                  13            As an employment arbitration policy, the agreement is subject to the Federal Arbitration

                                  14   Act (“FAA”). Circuit City Stores v. Adams, 532 U.S. 105 (2001). Federal policy encourages

                                  15   arbitration, prohibiting state courts from treating arbitration agreements differently than any other

                                  16   contractual agreement. AT&T Mobility v. Concepcion, 131 S. Ct. 1740, 1747 (2011); Gilmer v.

                                  17   Inter-state/Johnson Lane Corp., 500 U.S. 20, 25 (1991). Under the FAA, arbitration agreements

                                  18   “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

                                  19   for the revocation of any contract.” 9 U.S.C. § 2 (2012). As a result, courts cannot nullify

                                  20   arbitration agreements based either on state law that applies only to arbitration agreements or a

                                  21   general public policy against arbitration. Concepcion, 131 S. Ct. at 1747. The court must apply a

                                  22   contractual defense, like unconscionability, in the same way it would to any contract dispute. Id.

                                  23   at 1748. Accordingly, the court reviews the agreement in the context of the FAA’s mandate to

                                  24   encourage arbitration and only considers Steele’s unconscionability claim under California

                                  25   contract law. Id. at 1745; Ackerberg v. Citicorp USA, Inc., 898 F. Supp. 2d 1172, 1175 (N.D. Cal.

                                  26   2012).

                                  27            Under California law, a contractual clause is unenforceable only if it is both procedurally

                                  28                                                           ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                                                                CASE NO. 18-cv-02023-RS
                                                                                          3
                                   1   and substantively unconscionable. See Armendariz v. Found Health Psychcare Servs., Inc., 24

                                   2   Cal. 4th 83 (2000); Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1280 (9th Cir. 2006). “The

                                   3   more substantively oppressive the contract term, the less evidence of procedural unconscionability

                                   4   is required to come to the conclusion that the term is unenforceable, and vice versa.” Armendariz,

                                   5   24 Cal. 4th at 114. Still, “both [must] be present in order for a court to exercise its discretion to

                                   6   refuse to enforce a contract or clause under the doctrine of unconscionability.” Id.

                                   7

                                   8                  a. Procedural Unconscionability

                                   9           Procedural unconscionability arises from circumstances surrounding the formation and

                                  10   negotiation of a contract. Armendariz, 24 Cal. 4th at 113. It focuses on two elements: oppression

                                  11   and surprise. Id. “Oppression” occurs where one party has little or no ability to negotiate the

                                  12   terms of the contract, resulting in an unequal bargaining position and lack of meaningful choice.
Northern District of California
 United States District Court




                                  13   Id. “Surprise” looks to the extent to which the terms of the contract were hidden by the party in

                                  14   the stronger bargaining position. Id.

                                  15          Steele argues that Lending Club’s “take it or leave it” imposition of the agreement as a

                                  16   condition of employment makes the agreement oppressive, particularly given that she was told she

                                  17   had to return it “immediately.” While arbitration agreements demanded as a condition of

                                  18   employment do implicate procedural unconscionability, the Ninth Circuit has made clear that if

                                  19   “there is no other indication of oppression or surprise,” then “the agreement will be enforceable

                                  20   unless the degree of substantive unconscionability is high.” Poublon v. C.H. Robinson Co., 846

                                  21   F.3d 1251, 1261 (9th Cir. 2017) (quoting Serpa v. Cal. Sur. Investigations, Inc., 215 Cal.App.4th

                                  22   695, 704 (2013).

                                  23           Here, although the arbitration provision was not specially highlighted, it was not “buried”

                                  24   in a lengthy document. Steele’s argument that she was pressured to sign the document

                                  25   “immediately” is undercut by the fact that she signed it a second time nearly two weeks after it

                                  26   was first presented to her.

                                  27          Additionally, the failure of the offer letter to include a copy of the “JAMS Employment

                                  28                                                            ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                                                                 CASE NO. 18-cv-02023-RS
                                                                                          4
                                   1   Rules” does not rise to procedural unconscionability. A contract incorporates another document,

                                   2   such as the JAMS Rules, where it references the document, the reference is clear and unequivocal,

                                   3   and the document is readily available or easily obtained by either party. Shaw v. Regents of Univ.

                                   4   of Cal., 58 Cal. App. 4th 44, 54 (1997); see also Howard v. Octagon, Inc., 2013 U.S. Dist. LEXIS

                                   5   131366, *47 (N.D. Cal. Sept. 12, 2013) (employer’s failure to provide the AAA Rules where the

                                   6   arbitration agreement “clearly and explicitly” incorporates the Rules and they are “readily

                                   7   available” is not enough to establish procedural unconscionability); Ulbrich v. Overstock.com,

                                   8   Inc., 887 F. Supp. 2d 924, 932–33 (N.D. Cal. 2012) (“Under general California rules of contract

                                   9   interpretation, matters like the AAA rules can be incorporated into a contract by reference

                                  10   provided the incorporation is clear and the incorporated rules are readily available”). Here, the

                                  11   agreement appropriately incorporates the JAM Rules by reference. Although Steele suggests she

                                  12   could not have easily located those rules or readily understood them, she has not established
Northern District of California
 United States District Court




                                  13   “surprise” that would invalidate the agreement. In sum, any procedural unconscionability is low.

                                  14

                                  15          Substantive Unconscionability

                                  16          An arbitration provision is substantively unconscionable if it is “overly harsh” or generates

                                  17   “one-sided results,” typically looking to “whether contractual provisions reallocate risks in an

                                  18   objectively unreasonable or unexpected manner.” Armendariz, 24 Cal. 4th at 114; Serpa, 215

                                  19   Cal. App. 4th at 703. “[T]he paramount consideration in assessing conscionability is mutuality.”

                                  20   Abramson v. Juniper Networks, Inc., 115 Cal. App. 4th 638, 657 (2004). California law requires

                                  21   an arbitration agreement to have a “modicum of bilaterality”– focusing on whether a provision is

                                  22   so one-sided as to shock the conscience. Armendariz, 24 Cal. 4th at 117; see also Nyulassy v.

                                  23   Lockheed Martin Corp., 120 Cal. App. 4th 1267, 1281 (2004). Steele argues several provisions of

                                  24   the agreement are substantively unconscionable.

                                  25

                                  26                          i. Discovery Provisions

                                  27          Steele asserts the agreement is substantively unconscionable because it imposes limits on

                                  28                                                          ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                                                               CASE NO. 18-cv-02023-RS
                                                                                         5
                                   1   the parties’ ability to conduct discovery. In particular, while the parties are permitted to take at

                                   2   least one deposition, absent agreement by the parties, the amount of any additional discovery is to

                                   3   be decided by the arbitrator.

                                   4          Steele relies on Fitz v. NCR Corp., 118 Cal. App. 4th 702 (2004) to support her claim that

                                   5   discovery restrictions render arbitration agreements substantively unconscionable. In Fitz,

                                   6   however, the arbitration agreement required the party requesting additional discovery to

                                   7   demonstrate that a “fair hearing would be impossible without additional discovery.” Id. at 716

                                   8   (emphasis original). The court emphasized that the “safety valve” of arbiter discretion was

                                   9   inadequate because the arbitrator was “constrained by an ‘impossibility’ standard.” Id. at 717; see

                                  10   also Doubt v. NCR Corp., 2010 U.S. Dist. LEXIS 102484 (N.D. Cal. Sept. 13, 2010) (invalidating

                                  11   an arbitration agreement that had an impossibility standard stating, “there is no right to seek

                                  12   documents unless Plaintiff can demonstrate that a fair hearing would be ‘impossible’ without
Northern District of California
 United States District Court




                                  13   them.”). Here, by contrast, Steele is required only to demonstrate a “reasonable need” for

                                  14   additional discovery. See also Fouts v. Milgard Mfg., U.S. Dist. LEXIS 58052 (N.D. Cal. April

                                  15   25, 2012) (“California courts have upheld arbitration agreements that permit only a single

                                  16   deposition per party so long as the arbitrator has discretion to permit more discovery should it be

                                  17   ‘needed.’”).

                                  18          While the agreement seeks to streamline discovery procedures, such provisions are

                                  19   characteristic of arbitration agreements. Parties adopt arbitration agreements as an explicit means

                                  20   of avoiding the expensive and time intensive discovery process. Sonic-Calabasas A, Inc. v.

                                  21   Moreno, 57 Cal. App. 4th 1109, 1168 (2013). “[Conception] held that the FAA preempts

                                  22   unconscionability rules that interfere with fundamental attributes of arbitration.” Id. “Efficient,

                                  23   streamlined procedure is a fundamental attribute of arbitration with which state law may not

                                  24   interfere.” Id. at 1141. “Limited discovery, in itself, cannot be the basis for finding an arbitration

                                  25   agreement unconscionable, because such a rule would impermissibly rely on the fact that an

                                  26   agreement to arbitrate is at issue.” Zaborowski v. MHN Gov’t Servs., 936 F. Supp. 2d 1145, 1154

                                  27   (N.D. Cal. 2013). In this instance, the agreement provides general restrictions on discovery while

                                  28                                                           ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                                                                CASE NO. 18-cv-02023-RS
                                                                                          6
                                   1   also allowing the arbitrator to order more where appropriate. The discovery provision applies to

                                   2   both parties, restricting their discovery equally. Accordingly, the agreement’s discovery provision

                                   3   does not result in “overly harsh” results that “shock the conscience.”

                                   4

                                   5                             ii. Injunctive Relief Provision

                                   6           Steele further argues that the agreement is substantively unconscionable because it

                                   7   includes a “carve-out,” allowing a party to seek injunctive relief from the courts. She contends

                                   8   this provision is one-sided because, as a practical matter, only employers are likely to make

                                   9   injunctive relief claims and invoke the carve-out. While such an argument might have been viable

                                  10   under prior California law, see, e.g., Trivedi v. Curexo Technology Corp., 189 Cal.App.4th 387

                                  11   (2010), it no longer is. See Baltazar v. Forever 21, Inc., 62 Cal. 4th 1237, 1247 (2016) (holding

                                  12   that carve-outs for provisional injunctive relief such as this merely confirm rights available under
Northern District of California
 United States District Court




                                  13   California statutes and are therefore not unconscionable, and disapproving Trivedi to the extent

                                  14   inconsistent.)

                                  15                             iii. JAMS neutrals

                                  16           Steele contends the agreement is substantively unconscionable because JAMS arbitrators

                                  17   also serve as mediators. While Steele does not explain how the fact that JAMS neutrals conduct

                                  18   mediations and arbitrations affects the issue, her basic point seems to be that JAMS arbitrators

                                  19   arguably have an incentive to favor companies over individuals, as companies tend to be “repeat

                                  20   customers” for arbitration and mediation providers. There is no precedent for invalidating

                                  21   arbitration agreements on such grounds, and no reason to assume JAMS arbitrators lack the

                                  22   requisite impartiality.

                                  23

                                  24                             iv. Fees

                                  25           Finally, Steele contends the agreement is unconscionable because it requires her to pay

                                  26   administrative fees under JAMS rules. See Armendariz, 24 Cal. 4th at 110–11 (“[W]hen an

                                  27   employer imposes mandatory arbitration as a condition of employment, the arbitration agreement

                                  28                                                               ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                                                                    CASE NO. 18-cv-02023-RS
                                                                                           7
                                   1   or arbitration process cannot generally require the employee to bear any type of expense that the

                                   2   employee would not be required to bear if he or she were free to bring the action in court.”

                                   3          The agreement, however, is silent as to any fee obligation. Although the agreement

                                   4   incorporates JAMS rules, and those rules expressly state that an initial case management fee is

                                   5   “the only fee that an employee may be required to pay,” they also state that an employee and

                                   6   employer may agree to a “different allocation” of fees. Here, Lending Club has advised Steele

                                   7   from the outset of this dispute that it will pay the entirety of the administrative fees. There is no

                                   8   substantive unconscionability, even if JAMS’ ordinary initial case management fee could

                                   9   otherwise be considered an expense of a type that an employee would not face if permitted to

                                  10   bring the action in court.

                                  11

                                  12                                          V. CONCLUSION
Northern District of California
 United States District Court




                                  13          The motion to compel arbitration is granted. This action is hereby stayed pending

                                  14   completion of such arbitration. The Clerk is directed to close the file for administrative purposes.

                                  15   It may be reopened for such additional proceedings as may be appropriate and necessary upon

                                  16   conclusion of the arbitration.

                                  17

                                  18   IT IS SO ORDERED.

                                  19

                                  20   Dated: October 3, 2018

                                  21                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                           ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                                                                CASE NO. 18-cv-02023-RS
                                                                                          8
